                 Case 3:20-cv-05473-BHS Document 43 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                       TACOMA DIVISION

 9   GENWORTH LIFE AND ANNUITY                           Case No. 3:20-cv-05473-BHS
     INSURANCE COMPANY,
10                                                       ORDER GRANTING GENWORTH LIFE
                     Plaintiff,                          AND ANNUITY INSURANCE
11          vs.                                          COMPANY’S UNOPPOSED MOTION
12                                                       FOR INTERPLEADER RELIEF AND
     KAREN M. CALL, an individual; REBECCA               FINAL JUDGMENT OF DISCHARGE
13   S. RONZONE, an individual; R.A.R., a minor,
     by his parental guardian, ANJUNETTE L.
14   ARMOUR; ANJUNETTE L. ARMOUR, an
     individual; and JEFFREY G. STEPHENS, an
15   individual,
16                   Defendants.
17

18          This matter came before this Court, pursuant to Plaintiff Genworth Life and Annuity

19   Insurance Company’s Unopposed Motion for Interpleader Relief and Final Judgment of

20   Discharge;

21          IT IS HEREBY ORDERED that Genworth Life and Annuity Insurance Company’s

22   Unopposed Motion for Interpleader Relief and Final Judgment of Discharge is GRANTED.

23          IT IS HEREBY FURTHER ORDERED:

24          1.       That Genworth Life and Annuity Insurance Company be fully discharged, with

25   prejudice, from all liability whatsoever on Policy No. 5799521;

26


      ORDER GRANTING PLAINTIFF’S MOTION             OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR INTERPLEADER RELIEF AND FINAL                    1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      JUDGMENT OF DISCHARGE - 1                                    Phone: 206-693-7057 | Fax: 206-693-7058
      Case No. 3:20-cv-05473-BHS
                 Case 3:20-cv-05473-BHS Document 43 Filed 10/05/20 Page 2 of 2



 1          2.       That the parties be enjoined from making any further claims against Genworth Life

 2   and Annuity Insurance Company pursuant to Policy No. 5799521; and
           3.      That this Order shall be without prejudice to consideration of Genworth Life and
 3

 4   Annuity Insurance Company’s anticipated filing of a separate motion for attorneys’ fees and costs

 5   as referenced in this Motion.

 6

 7
     DATED: October 5th, 2020.
 8

 9

10

11
                                                         ABENJAMIN H. SETTLE
                                                          United States District Judge
12

13

14   Presented By:

15   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
16
     By: /s/ Russell S. Buhite
17
        Russell S. Buhite, WSBA #41257
18      1201 Third Avenue, Suite 5150
        Seattle, WA 98101
19      Telephone: 206.693.7057
        Fax: 206.693.7058
20      Email: russell.buhite@ogletree.com
21
     Attorneys for Plaintiff Genworth Life and
22   Annuity Insurance Company

23

24

25

26


      ORDER GRANTING PLAINTIFF’S MOTION              OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
      FOR INTERPLEADER RELIEF AND FINAL                     1201 Third Avenue, Suite 5150 | Seattle, WA 98101
      JUDGMENT OF DISCHARGE - 2                                     Phone: 206-693-7057 | Fax: 206-693-7058
      Case No. 3:20-cv-05473-BHS
